     Case 2:20-cv-01672-DSF-SK Document 33 Filed 09/03/20 Page 1 of 3 Page ID #:226



1     Eric J. Troutman (State Bar # 229263)
      eric.troutman@squirepb.com
2     SQUIRE PATTON BOGGS (US) LLP
      555 South Flower Street, 31st Floor
3     Los Angeles, California 90071
      T: 213.624.2500
4     F: 213.623.4581
5     Attorney for Defendant
6
      ADDITIONAL SUBMITTING COUNSEL ON
7
      SIGNATURE PAGE

8
                               UNITED STATES DISTRICT COURT
9

10                        CENTRAL DISTRICT OF CALIFORNIA
11    BRYAN FLORES, individually and on          Case No.: 2:20-CV-01672
12    behalf of all others similarly situated,
13                  Plaintiffs,                  JOINT NOTICE OF
14                                               SETTLEMENT AND REQUEST
      v.                                         FOR STAY
15

16    PAPA JOHN’S USA, INC.,                     Action Filed:     February 20, 2020
17                  Defendant
18                                               Judge:           Hon. Dale S. Fischer
19

20

21

22

23

24

25

26

27

28

                                                          JOINT NOTICE OF SETTLEMENT
                                                                AND REQUEST FOR STAY
                                                                 Case No.: 2:20-CV-01672
      0
     Case 2:20-cv-01672-DSF-SK Document 33 Filed 09/03/20 Page 2 of 3 Page ID #:227



1           Notice is hereby given that Plaintiff Bryan Flores and Defendant Papa John’s
2
      USA, Inc. (collectively, the “Parties”) have reached a settlement in principle and are
3

4     in the process of documenting that settlement. The Parties anticipate voluntarily
5
      dismissing the dispute pursuant to Fed. R. Civ. P. 41 within 30 days. Accordingly,
6

7
      the Parties hereby request a stay of all current deadlines for 30 days so that the

8     prospective settlement can be completed.
9

10                                           BEAUMONT COSTALES LLC
11

12

13
          Dated: September 3, 2020           By: /s/ William H. Beaumont
                                             William H. Beaumont (pro hac vice)
14                                           Attorney for Plaintiff, Bryan Flores
15

16                                           SQUIRE PATTON BOGGS (US) LLP
17

18
          Dated: September 3, 2020           By: /s/ Eric J. Troutman
19
                                             Eric J. Troutman, Attorney for Defendant
20                                           Papa Johns USA, Inc.
21

22

23

24

25

26

27

28

                                                           JOINT NOTICE OF SETTLEMENT
                                                                 AND REQUEST FOR STAY
                                                                Case No.: 2:20-CV-01672
      0
     Case 2:20-cv-01672-DSF-SK Document 33 Filed 09/03/20 Page 3 of 3 Page ID #:228



1

2             ATTESTATION PURSUANT TO LOCAL RULE 5-4.3(a)(2)(i)
3
      I, Eric J. Troutman, am the ECF User whose identification and password are being
4
      used to file this joint stipulation. Per Local Rule 5-4.3(a)(2)(i), I hereby attest that
5

6     all other signatories listed and whose behalf the filing is submitted, concur in the
7
      filing’s content and have authorized the filing.
8

9

10
          Dated: September 3, 2020             By: /s/ Eric J. Troutman
11                                             Eric J. Troutman
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                             JOINT NOTICE OF SETTLEMENT
                                                                   AND REQUEST FOR STAY
                                                                  Case No.: 2:20-CV-01672
      0
